DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see ARGUMENTS/REMARKS, filed on 02/04/2022, with respect to the rejections of claims 1-8 under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 #89, Hangzhou, P.R. China, 15th-19th May 2017, R1-1707514, Source: CATT, Title: CBG-based HARQ transmission (online), Agenda item: 7.1.3.3.5), in view of (3GPP TSG RAN WG1 #89, Hangzhou, P.R. China 15th-19th May 2017, R1-1708384, Source: NTT DOCOMO, Inc., Title CBG based (re)transmission, preemption indication and subsequent transmission in NR (online), Agenda item: 7.1.3.3.5) have been fully considered and are persuasive.  Therefore, the final rejection dated 11/05/2021 has been withdrawn.  

Allowable Subject Matter
Claims 1-8 are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive. The main reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1, 3, 5, and 7 which are not found in cited references.  Further, the prior arts on record do not suggest following:
reception circuitry configured to receive Radio Resource Control (RRC) information for a serving cell, and”
“generation circuitry configured to: in a case that the RRC information does not include a first RRC parameter relating to Code Block Groups (CBGs) transmission for the serving cell, generate 1 Hybrid Automatic Repeat request Acknowledgement (HARQ-ACK) bits for a transport block, and in a case that the RRC information includes the first RRC parameter and also includes a second RRC parameter indicating a maximum number X of CBGs for a transport block for the serving cell, generate X HARQ-ACK bits for the transport block,”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463